Citation Nr: 0118620	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-07 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision of the Department of 
Veterans Affairs (VA) Vocational Rehabilitation and 
Counseling (VR&C) Division of the Regional Office in Boise, 
Idaho (RO), which determined that the veteran was not 
entitled to vocational training under Chapter 31, although he 
was eligible for a program of Employment Services.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect  to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-476, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran maintains, in substance, that he is entitled to 
additional Chapter 31 benefits.  He seeks authorization to 
obtain a Masters degree because this would give him more 
employment opportunities, and allow him to get a job in the 
same state as his children so he could continue to see his 
them.  He also asserts that it would allow him to be a 
positive role model.  The RO determined that the veteran was 
eligible for services, but limited those services to 
employment assistance based on its findings that the veteran 
had the ability to obtain suitable employment.  The veteran 
essentially challenges this limitation.  Accordingly, a 
favorable decision is requested.

As a preliminary matter, the Board is not satisfied that all 
relevant evidence has been obtained with respect to this 
claim or that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

In this regard, during a September 2000 personal hearing at 
the RO the veteran and his friend testified that he receives 
benefits from the Social Security Administration (SSA) due to 
total disability.  Transcript (T.) at pp. 2 & 4.  However, 
the claims file does not contain any SSA determination, or 
the records on which such determination was based.  The Board 
finds that such records are necessary for a proper 
determination of any employment impairments.


In addition, during the hearing the veteran testified that he 
had submitted a number of applications for jobs, and he 
referred to a folder containing information on what he 
described as 30 to 40 jobs for which he had applied from 
November 1998 to August 2000.  T. at p. 3.  The hearing 
officer noted that he wished to make the folder part of the 
record, as the most recent evidence in the record pertaining 
to the veteran's job searches was dated almost two years 
earlier.  T. at pp. 2-3.  After having studied the dates of 
the documents in the veteran's record pertaining to his job 
search, the Board concludes that such records were not 
associated with his claims file. 

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
sources and/or provide documentation, 
including application letters and 
employer responses, documenting all 
attempts to obtain employment since 
November 1998.  The RO should assist the 
veteran in obtaining any needed 
documentation.

2.  The RO should contact the Social 
Security Administration and request a 
copy of any decision, the records 
pertinent to the veteran's claim, as well 
as all associated medical and employment 
records relied upon concerning the claim 
to encompass a determination of the 
veteran's employability and industrial 
impairments.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(b)(2)).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to vocational rehabilitation 
training under the provisions of Chapter 
31.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

